                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                             NO.        7:18-CR-00140-D

UNITED STATES OF AMERICA

              v.                                                 ORDER

JESUS MENDEZ-ROCHA


        The United States of America, by and through the United States

Attorney for the Eastern District of North Carolina, has moved the

Court    to   dismiss,     without        prejudice,      the     pending        Indictment

relative to the above captioned defendant.

        After due consideration,              for good cause shown,         and for the
                                                                             '
reasons stated in the government's motion, the Court hereby GRANTS

the     government's      motion        and    ORDERS     the·    subject        Indictment

DISMISSED without prejudice.



                                                                 October
        So ORDERED, this           II            day of
                                                          ------------------ '       2018.




                           Chief United States District Judge
